In an action for specific performance of a contract of sale of real property, plaintiff appeals (1) from an order of the Supreme Court, Westchester County, dated December 2, 1971, which granted defendant’s motion inter alia to dismiss the complaint for failure to state a cause of action, and, (2) as limited by its brief, from so much of a further order of the same court, dated April 19, 1972, as, upon reargument and reconsideration, adhered to the original decision. Order of April 19, 1972 affirmed insofar as appealed from. No opinion. Appeal from the order dated December 2, 1971, dismissed as academic. That order was superseded by the order dated April 19, 1972. Respondent is awarded one bill of $10 costs and disbursements to cover both appeals. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.